
	

114 HR 3916 IH: No Taxpayer Money for Corporate Campaigns Act of 2015
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3916
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Ms. Tsongas introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit entities from using Federal funds to contribute to political campaigns or participate
			 in lobbying activities.
	
	
 1.Short titleThis Act may be cited as the No Taxpayer Money for Corporate Campaigns Act of 2015. 2.Prohibition on the use of Federal funds for campaign and lobbying activities (a)ProhibitionWith respect to Federal funds received by an entity, other than a natural person, it shall be unlawful for such entity to—
 (1)use such funds to advocate the election or defeat of a political candidate; (2)use such funds for voter registration activities or get-out-the-vote activities;
 (3)use such funds to engage in any lobbying activity; or (4)donate such funds to any entity that advocates for the election or defeat of a political candidate or engages in lobbying activities.
 (b)Exception for activities authorized by lawSubsection (a) does not apply to the use of funds by an entity for an activity specifically authorized by Federal law, rule, or regulation.
			
